                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION


LUTHER RAY WILLIAMS,                              )
                                                  )
       Plaintiff,                                 )
                                                  )
VS.                                               )           No. 20-1069-JDT-cgc
                                                  )
KENT TREECE, ET AL.,                              )
                                                  )
       Defendants.                                )


                ORDER DIRECTING PLAINTIFF TO COMPLY WITH
           28 U.S.C. §§ 1915(a)(1)-(2) OR PAY THE $400 CIVIL FILING FEE


        On March 23, 2020, Plaintiff Luther Ray Williams, who is incarcerated at the Obion

County Jail in Union City, Tennessee, filed a pro se civil complaint. (ECF No. 1.)

However, Plaintiff neglected to submit either the $400 civil filing fee required by 28 U.S.C.

§§ 1914(a)-(b) or an application to proceed in forma pauperis.

       Under the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b), a

prisoner bringing a civil action must pay the filing fee required by 28 U.S.C. § 1914(a).1

Although the obligation to pay the fee accrues at the moment the case is filed, see McGore

v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997), partially overruled on other grounds



       1
          The civil filing fee is $350. See 28 U.S.C. § 1914(a). The Schedule of Fees set out
following the statute also requires the Clerk to collect an administrative fee of $50 for filing any
civil case. However, the additional $50 fee will not apply if Plaintiff ultimately is granted leave
to proceed in forma pauperis.
by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013), the PLRA provides the prisoner

the opportunity to make a “down payment” of a partial filing fee and pay the remainder in

installments. Id. at 604. However, in order to take advantage of the installment procedures,

the prisoner must complete and submit to the district court, along with the complaint, an in

forma pauperis affidavit and a certified copy of his inmate trust account statement for the

last six months. 28 U.S.C. § 1915(a)(2).

       Plaintiff is ORDERED to submit, within 30 days after the date of this order, either

the entire $400 civil filing fee or a properly completed and signed application to proceed

in forma pauperis along with a current, certified copy of his inmate trust account statement

for the last six months.2 The Clerk is directed to mail Plaintiff a copy of the prisoner in

forma pauperis affidavit form along with this order. If Plaintiff needs additional time to

submit the necessary documents, he may, within 30 days after the date of this order, file a

motion for an extension of time.

       If Plaintiff timely submits the necessary documents and the Court finds that he is

indeed indigent, the Court will grant leave to proceed in forma pauperis and assess only a

$350 filing fee in accordance with the installment procedures of § 1915(b). However, if

Plaintiff fails to comply with this order in a timely manner the Court will deny leave to

proceed in forma pauperis, assess the entire $400 filing fee from his inmate trust account

without regard to the installment procedures, and dismiss the action without further notice


       2
        Plaintiff included a trust account statement as an exhibit to support the claims in his
complaint. (ECF No. 1 at PageID 4-5.) However, that statement is not current, so Plaintiff must
submit an updated six-month statement with an in forma pauperis affidavit.

                                               2
for failure to prosecute, pursuant to Federal Rule of Civil Procedure 41(b). McGore, 114

F.3d at 605.3

       If Plaintiff is transferred to a different prison or released, he is ORDERED to notify

the Court immediately, in writing, of his change of address. Failure to abide by this

requirement may likewise result in the dismissal of this case without further notice, for

failure to prosecute.

IT IS SO ORDERED.
                                                     s/ James D. Todd
                                                    JAMES D. TODD
                                                    UNITED STATES DISTRICT JUDGE




       3
       Even a voluntary dismissal by Plaintiff will not eliminate the obligation to pay the filing
fee. McGore, 114 F.3d at 607; see also In re Alea, 286 F.3d 378, 381 (6th Cir. 2002).

                                                3
